Citation Nr: 0905372	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and if so, whether the claim 
should be granted.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active naval service from December 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The veteran stated in his substantive appeal, received in 
September 2007, that he did not want a hearing before the 
Board.  However, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) in November 2008 requesting 
that he be afforded a videoconference hearing before the 
Board.

Because such hearings before the Board are scheduled by the 
RO, a remand of this case is required.  See 38 C.F.R. 
§ 20.704 (2008).  

Accordingly, this case is hereby REMANDED to the RO, via the 
Appeals Management Center, for the following action:

The veteran should be scheduled for a 
videoconference hearing before the Board 
in accordance with the docket number of 
his appeal.


					(CONTINUED ON NEXT PAGE)


No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




